

116 HR 4752 IH: The Prairie Island Indian Community Land Claim Settlement Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4752IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Ms. Craig (for herself, Mr. Hagedorn, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo accept land into trust for the benefit of the Prairie Island Indian Community as compensation to
			 the Tribe for Tribal lands that have been rendered dangerous by the use
			 and storage of highly toxic nuclear materials, some of which also have
			 been inundated by flood waters, to release the United States from related
			 claims, and for other purposes.
	
 1.Short titleThis Act may be cited as the The Prairie Island Indian Community Land Claim Settlement Act. 2.FindingsCongress finds as follows:
 (1)The members of the Prairie Island Indian Community and their ancestors have occupied what is now northern Iowa and Minnesota since long before European contact, and their ancestors were present to greet the first French explorers and traders who entered the Upper Mississippi watershed.
 (2)The Tribe’s Reservation is located on an island called Prairie Island on the Mississippi River in southeastern Minnesota, and was acquired in trust by the Secretary for the Tribe under the Indian Reorganization Act of 1934 (Act of June 18, 1934, Ch. 576, 48 Stat. 984), to serve as the Tribe’s permanent homeland.
 (3)In 1938, the Army Corps of Engineers located and constructed Lock and Dam No. 3 on the Upper Mississippi River less than two miles downstream from the Prairie Island Reservation.
 (4)The operation of Lock and Dam No. 3 caused permanent inundation of land on the Prairie Island Reservation, as well as ongoing overbank flooding of Reservation land, much of which lies within the Mississippi River 100-year flood plain.
 (5)The flooding of a significant portion of the Prairie Island Reservation occurred without express Congressional authorization, as required by the Constitution and the Indian Trade and Intercourse Act, (section 2116 of the Revised Statutes; 25 U.S.C. 177).
 (6)In 1972, the Federal Government licensed the siting of the Prairie Island Nuclear Generating Plant on Prairie Island approximately 600 yards from the Prairie Island Reservation, and later authorized the storage of spent nuclear fuel on-site. On December 16, 1973, Unit 1 of the Plant started operation and Unit 2 of the Plant started operating on December 21, 1974, both pursuant to 20-year operating licenses.
 (7)On June 27, 2011, the Nuclear Regulatory Commission renewed the Unit 1 and 2 operating licenses at the plant for an additional 20 years, authorizing their continued operation until 2033 and 2034, respectively.
 (8)The plant’s nuclear reactor core contains zirconium-clad rods filled with enriched uranium pellets. The Federal courts have confirmed that the spent fuel and fuel assembly materials, while no longer useful for nuclear power generation, continue to pose a dangerous health threat, remaining lethally radioactive long into the future.
 (9)The plant is now home to 44 dry casks that are loaded with spent nuclear fuel rods, stored in close proximity to a church, Tribal homes, a daycare center, government, cultural, language, and education offices, the Tribe’s Community Center, and Tribal businesses. The Nuclear Regulatory Commission has licensed the storage of an additional 54 dry casks of spent nuclear fuel at the plant by 2034.
 (10)There is only one improved and maintained road leading on and off of the island, and it is shared by the Prairie Island Reservation and the Prairie Island Nuclear Generating Plant. The road crosses a busy rail corridor at grade and so can be and is often blocked by railroad traffic.
 (11)As a result, the Tribe’s entire Reservation is under constant threat of nuclear contamination and the means of escape is limited.
 (12)The operation of Lock and Dam No. 3, in combination with the close proximity of the Prairie Island Nuclear Generating Plant and spent nuclear fuel to the Prairie Island Reservation, threatens the safety and well-being of the Tribe and its members.
 (13)This Act will protect the Tribe and its members, will support the Tribe’s long-term health and self-sufficiency by acquiring reservation trust land for the Tribe located at a safe distance from Lock and Dam No. 3 and the Prairie Island Nuclear Generating Plant, and will relieve the United States from liability related to the flooding of the Tribe’s Reservation.
 3.DefinitionsFor the purposes of this Act, the following definitions apply: (1)Inundated LandThe term Inundated Land  means land owned by or for the benefit of the Tribe that lies within the Mississippi River 9-Foot Channel Project boundary as depicted as portions of Parcels A, B, and C on the map entitled United States Army Corps of Engineers survey map of the Upper Mississippi River 9-Foot Project, Lock & Dam No. 3 (Red Wing), Land & Flowage Rights and dated December 1936.
 (2)MapThe term Map means the map entitled Elk Run Properties, Olmstead Co., MN, Prairie Island Indian Community and dated October 17, 2019. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)Settlement LandThe term Settlement Land means the approximately 1,244.75 acres of land owned by the Tribe and depicted on the Map. (5)TribeThe term Tribe means the Prairie Island Indian Community, a federally recognized Indian Tribe.
			4.Acceptance into trust of settlement lands; release of claims; conveyance of easements
 (a)Settlement landIf the Tribe provides the waiver, release of claims, and conveyance described in subsection (b), then, at the request of the Tribe, the Secretary shall immediately place the Settlement Land into trust for the benefit of the Tribe, subject to—
 (1)any valid existing rights of any third parties of record; and (2)approval of the form and content of any and all instruments of conveyance.
 (b)Waiver and release of claims and conveyance of interests in landsThe Secretary shall be required to carry out the obligations of subsection (a) not later than 6 months after the Secretary’s receipt from the Tribe of—
 (1)a waiver and release of any and all of its claims in law or equity against the United States for the unauthorized taking of the Inundated Land; and
 (2)confirmation that the Tribe has conveyed to the Secretary of Defense such easements to the Inundated Land as are necessary to confirm in the United States a perpetual right to overflow, flood, and temporarily or permanently inundate the Inundated Land in connection with the operation and maintenance of the Mississippi River Navigation Project.
 (c)Reservation of rights and retention of claimsNotwithstanding the waivers and releases authorized in this Act, the Tribe shall retain any and all claims accruing after the date upon which the Secretary receives the waiver, release of claims, and conveyance described in subsection (b).
 (d)Status of lands and interests in landsUpon the Secretary’s placement of the Settlement Land into trust for the benefit of the Tribe pursuant to subsection (a), the Settlement Land shall be deemed to be part of the Tribe’s Reservation and to have been reserved for the Tribe as of the first date that the Inundated Land was accepted in trust for the Tribe.
			